

113 SCON 31 ATS: Designating January 2014 as “National Blood Donor Month”. 
U.S. Senate
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. CON. RES. 31IN THE SENATE OF THE UNITED STATESJanuary 29, 2014Ms. Baldwin (for herself, Ms. Warren, and Mr. Coburn) submitted the following concurrent resolution; which was considered and agreed toCONCURRENT RESOLUTIONDesignating January 2014 as National Blood Donor Month. Whereas America's Blood Centers, AABB, and the American Red Cross unite to designate January 2014 as National Blood Donor Month;Whereas donating 1 unit of blood saves as many as 3 lives;Whereas blood donors are an integral part of the health system and national public health preparedness initiatives in the United States;Whereas blood and blood products are critical national resources and vital public health assets that must be readily available at all times;Whereas every 2 seconds, a person in the United States needs blood for lifesaving treatment in an emergency or a disaster, a routine surgery, a blood transfusion to help treat  a serious disease like cancer, or an organ or bone marrow transplant;Whereas 1 in 7 patients who enter a hospital in the United States needs blood;Whereas more than 20,000,000 blood components are used in transfusions every year in the United States;Whereas over 41,000 units of blood are needed each day in the United States to maintain a safe and adequate blood supply;Whereas 9,200,000 donors give blood each year in the United States;Whereas approximately 38 percent of the Unites States population is eligible to give blood, but less than 10 percent of the eligible population donates blood on an annual basis;Whereas blood transfusions require generous and altruistic volunteer donors;Whereas it is vital that the blood donation policies, including donor deferral policies, in the United States keep pace with medical science to ensure that the United States has a robust, eligible population of donors to maintain a safe and adequate blood supply; andWhereas America's Blood Centers, AABB, and the American Red Cross support and perform critical services collecting, processing, and distributing lifesaving blood and blood products to hospitals and health providers, and are instrumental in ensuring the safety of the blood supply and promoting the need for blood donations: Now, therefore, be itThat Congress—(1)recognizes January 2014 as National Blood Donor Month;(2)acknowledges the important role of volunteer blood donors in protecting the health and emergency preparedness security of the United States;(3)recognizes the need to promote a safe, stable blood supply and to increase volunteer participation of blood donors;(4)endorses efforts to update blood donation policies in a safe and scientifically sound manner to maintain an adequate blood supply; and(5)recognizes the roles of America's Blood Centers, AABB, and the American Red Cross in ensuring the safety of the blood supply in the United States and delivering lifesaving blood and blood products to health providers and patients.